Mr. President, I particularly welcome this opportunity of associating myself with the speakers who preceded me to this rostrum to extend our congratulations and express our satisfaction on seeing you preside over the twenty-ninth session of the General Assembly. I do this all the more willingly since you are the worthy representative of a country whose militant faith in defending the causes of the third world deserves to be mentioned as an example. Knowing your great ability and your sense of duty, I have no doubt as to the success of this session.
74.	I also wish to pay tribute to your predecessor, Mr. Leopoldo Renites, of Ecuador, who had the signal honor of presiding over two sessions of our Assembly.
75.	I must not forget to thank the Secretary-General, Mr. Kurt Waldheim, most sincerely for all the efforts he has made and the success he has achieved for our Organization in his struggle to bring about a world based on peace and justice.
76.	I would also wish to avail myself of this memorable occasion to welcome, on behalf of the Government and the people of Senegal, the admission to the United Nations of the sister Republic of Guinea-Bissau, the homeland of the late lamented Amilcar Cabral, to whom even today we pay a moving tribute for his sacrifice in the cause of African independence and freedom. I rejoice at the admission of Guinea-Bissau all the more as Senegal has the honor of being one of the African countries which most assisted that sister State in its long and glorious struggle against Portuguese colonialism.
77.	I am also pleased to welcome the admission to this Assembly of the, courageous People's Republic of Bangladesh, which has again been sorely tried by natural calamities, and Grenada, whose independence puts an end to 320 years of colonial rule.
78.	Allow me, at the outset, to express the very high consideration in which my country holds the United Nations. The Organization is, indeed, the bulwark of the small countries, enabling them to become aware of their full and complete existence on an equal footing with the great Powers. It endeavors to be the conscience of the world and, as such, to prevail on all large and small by the standards which it defines. My country will do everything it can to help it.
79.	However, the Organization, which is in the process of attaining its profound goal, is fa/ from having recorded only successes, particularly m all the major questions which concern us. In this connexion my delegation is bound to note that at the opening of the twenty-ninth session major problems, which are among those which condition our very existence, particularly those relating to international peace and security, disarmament and development, remain without solution, even though in the past year some progress has been registered. 
80.	but can one reasonably speak of solutions when the arms race continues ceaselessly? Indeed, the military expenditures of the great Powers, far from 
decreasing, rose by almost 50 per cent, from $200,000 million to $300,000 million in the course of a single year. This is ironic when one considers the recommendation of the General Assembly requesting the permanent members of the Security Council to reduce their military budgets by 10 per cent and to use part of the resources thus saved to provide assistance to developing countries [resolution 3093 (XXVIII)]. This being so, how can one not bitterly deplore the attitude of the atomic Powers, which continue to strengthen their military arsenals and to carry out nuclear tests in the atmosphere and underground, thus causing the disappearance from our dreams of the idea of a peaceful world?
81.	Senegal of course welcomes the recent agreements signed between the United States and the Soviet Union on the limitation of strategic weapons. Moreover, my Government, which condemns the continuation of nuclear tests, welcomes the accession of the People's Republic of China and France to the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), which prohibits nuclear tests in Latin America and the Antilles.
82.	However, in order for these positive acts geared towards peace to be really significant, they must be copied by all States which are concerned with inter-national peace and security. Similarly, the application of the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)] must also be marked by a condemnation of any militarization of that ocean. The great Powers, the coastal States, the land-locked countries and the other users of the Indian Ocean must enter into consultations in order to achieve the objectives of the Declaration.
83.	The Conference on Security and Co-operation in Europe now meeting in Geneva, should lead to the convening of a world disarmament conference, which my Government earnestly desires.
84.	In such a context, it is not surprising that many flash-points of tension exist where war goes on or may break out at any moment.
85.	In Viet Nam, where my country has recognized the Regional Revolutionary Government of South Viet in order to promote the process of peace which was started by the Paris agreements, it is our wish that the United Nations intervene strongly to ensure strict compliance with the provisions of these agreements, particularly by the Saigon administration, whose aggressive attitude is based on I know not what encouragement.
86.	As for Cambodia, my Government is more than ever convinced that peace depends solely on a return to the legitimacy represented by the Royal Government of National Union, which has already been recognized by more than 60 Member States of the Organization. In this connexion, my delegation particularly welcomes the inclusion in the agenda of this session of the item entitled "Restoration of the lawful rights of the Royal Government of National Union of Cambodia in the United Nations" [item 25].
87.	As regards Cyprus, my delegation expresses the inalienable rights of the people and the Government legitimately represented in the person of Archbishop Makarios and voices its constant concern for maintaining the integrity of the island, subject, of course, to proper account being taken of the interest of all the communities on the island.
88.	Similarly, in Korea the United Nations should create conditions conducive to acceleration of the independent and peaceful reunification of the country. My Government, by maintaining diplomatic relations with the Governments of Pyongyang and Seoul, hopes to contribute to the reunification of Korea.
89.	When one examines the burning problem of the Middle East, there are grounds for believing that the conditions for a lasting peace in that region can result only from the dialog which might begin at the Peace Conference on the Middle East in Geneva. The disengagement agreements between Egypt and Israel on the Sinai and between Israel and Syria on the Golan Heights constitute important progress in that direction. We hope that the parties concerned will agree to implement strictly the relevant provisions of Security Council resolutions 242 (1967) and 338 (1973), which provide for the withdrawal of Israel from the occupied Arab territories and for the settlement of the Palestinian problem, as well as commitments that would give each State the right to live in peace within secure and recognized frontiers.
90.	My Government wholly subscribes to these principles because such an attitude will undoubtedly assist the United Nations in giving a new impetus to the peace efforts. But our Organization must always bear in mind that this peace depends, too, on an active and sincere quest for solutions to the problems of survival and development which weigh on all the countries of the third world.
91.	Indeed, the convening of the sixth special session of the General Assembly, on raw materials and development, showed the wealthier countries that the third world, now fully aware of the weight of its influence in international economic relations, is no longer prepared passively to accept the present economic order. The situation in most of these countries deteriorates from year to year as a result of the present state of affairs, compounded by the frequent occurrence of natural catastrophes of every kind.
92.	No very effective procedure has been worked out by our Organization for providing speedy assistance to States Members which are victims of natural catastrophes. Thus, Bangladesh, having just emerged from war, has been almost entirely flooded; in India millions of men and women are likely dying of hunger as the result of a long unprecedented drought; and in Honduras hundreds of human lives have been lost, thousands are without shelter, and the economy has been hard hit by the passage of the latest hurricane. All these countries need immediate aid from the inter-national community, channeled through the Organization. 
93.	My own country, as you know, belongs to a region that has been the victim of one of these natural disasters. May I be allowed to recall here that, in our battle against drought, Senegal has always made great efforts by giving the highest priority, particularly in its development plans to the construction of dams, which are the only means to make our agriculture proof against climatic changes. Furthermore, the Governments of the Sahelian States have jointly undertaken important hydro-agricultural projects for the progressive transformation of ecological and meteorological conditions over the medium and the long term.
94.	The conclusions reached at the last meetings of the organizations of the United Nations system for the development of the Senegal River prove, if that were necessary, how determined the Sahelian States are to eliminate the effect of the drought, which is a serious handicap to the economic and social development of their region.
95.	As I had occasion to say from this rostrum last year [2132nd meeting], when we were faced with the disastrous effects of this scourge, African solidarity and international assistance were not lacking. The Government of Senegal again wishes to thank its brother States, all friendly countries, the United Nations and other international organizations for their invaluable assistance to the Sahelian countries facing difficulties due to natural disasters. I also wish to express my gratitude to the Secretary-General of the United Nations, who by his official visit ?n February 1974 brought us convincing proof that our Organization is concerned for the fate of the most disadvantaged.
96.	I am furthermore pleased to announce that, for the time being, the rainy season is almost normal throughout the Sahelian region, and that if there is sufficient rain in October, the harvest will be saved. However, two or three years of good rainy seasons will be needed for things to return to normal.
97.	However, in the Sahelian region, a return to normal will not put an end to uncertainty. The need remains above all, to control nature through the implementation of our major projects, so that periods of drought are not followed, as is frequently the case, by equally catastrophic floods. I therefore invite all men of good will, within the framework of international co-operation, to participate in the gigantic task of rebuilding and equipping the Sahelian region.
98.	Even more serious than natural disasters is the continuance of an economic order based on injustice and the exploitation of the least developed, whose progress is thus blocked, while the compensation measures provided for by the international community prove inadequate to improve that situation.
99.	Indeed, it is no secret to anyone that the situation of the developing countries is deteriorating more and more because the measures provided for, as well as the commitments undertaken within the framework of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], have not been respected by the wealthy countries.
100.	If we observe the present rate of official external assistance, we see that in 1976 it will barely amount to 0.35 per cent of the gross national product of the industrialized countries, while three fourths of mankind will continue to incur billions of dollars of debts.
101.	According to data furnished by the Organization for Economic Co-operation and Development [OECD], the aid given by the wealthy countries, in 1972, was only 0.30 per cent of their gross national products, a far cry from the 0.70 per cent set by the United Nations for official development assistance.
102.	As for the net total of funds provided to the developing countries, it represented, for the same year, 0.78 per cent of the gross national product of the industrialized countries, whereas the United Nations target was -let us remember 1 per cent.
103.	A widening of the gap between the "have" and "have-not" countries, where it results from this state of affairs, may be prejudicial to the cause of international peace and security. It is in the context of the efforts to prevent such a possibility that my delegation sincerely thanks the United Nations for having convened this year, under its auspices, two conferences of an unprecedented political scope: the sixth special session of the United Nations, on raw materials and development, and the Third United Nations Conference on the Law of the Sea, which met in Caracas from 29 June to 29 August 1974.
104.	May I again express my gratitude to President Houari Boumediene of Algeria for having taken the initiative in convening the session of the Assembly on raw materials and development. That event, which had its origins in the fourth Conference of Heads of State or Government of Non-Aligned Countries in Algiers in 1973 and which challenged the system that today governs international relations, shows us. clearly how non-alignment has found its raison d'etre in defending just causes against all forms of political hegemony and economic domination.
105.	To this end, my delegation believes that any real political desire to make a frontal attack on the problem of development should, in the first place, recognize the distribution of natural resources as a key question. The appropriation of those resources by the strong to the detriment of the weak constitutes the basis of the unequal and unjust economic order that we know today, and that calls for a radical transformation if we are to establish the new economic order that is a sine qua non for collective economic security. Indexation of the prices of raw materials in terms of the value of the goods manufactured by the developed countries might perhaps constitute a palliative measure against the deterioration in terms of trade which result from this situation.
106.	The fact that the General Assembly of the United Nations adopted, at its sixth special session, a Declaration on the Establishment of a New International Economic Order shows that the countries of the third world are fully determined to claim something more than a back seat on the international scene. The Program of Action, intended to ensure the implementation of the Declaration on the Establishment of a New International Economic Order, adopted at the same session, will enable our Organization to deal better with questions relating to the fundamental problems of raw materials in relation to trade and development; the reform of the international monetary system and the financing of development; industrialization and the transfer of technology; and, lastly, the regulation and control of transnational corporations, not forgetting the sacrosanct principle of nationalization, which is an expression of the sovereign right of each country to safeguard its natural resources. The seriousness of the problems raised by the countries of the third world at the sixth special session makes clear the importance that must be attached to them.
107.	Furthermore, the Charter of Economic Rights and Duties of States, which it has not been possible to finish drafting thus far because of the lack of political will of some of the developed countries, must be based on the fundamental principles adopted at the sixth special session of the General Assembly, on raw materials and development.
108.	Furthermore, my delegation fully appreciates the launching of the Special Program under the Program of Action for the Establishment of a New International Economic Order to provide emergency relief and development assistance to the countries most seriously affected by the present crisis.
109.	Seeking a solution to those problems of economic and social development necessarily implies consideration of questions relating to a new law of the sea. The convening by the United Nations of the Third United Nations Conference on the Law of the Sea, even though that Conference did not fulfill all the legitimate aspirations of the developing countries, may be regarded as the beginnings of justice in that field.
110.	The fact that the United Nations has for years been interested in the law of the sea Within the framework of the Committee on the Peaceful Uses of the Sea-bed and the Ocean Floor Beyond the Limits of National Jurisdiction shows the importance it attaches to that problem, which is basic to the development of the countries concerned.
111.	We all know that it was due to the developing countries that that Committee extended its discussions to cover the whole of the law of the sea, and finally agreed on the need to hold a Third Conference on the Law of the Sea at Caracas. My delegation shares the view of most African delegations which participated in the Caracas session, and believes we must abandon the traditional doctrines of the law of the sea in favor of a new concept, that of the common heritage of mankind, which implies free access by all to the riches of the sea, and an equitable distribution among all of the income obtained from the exploitation of its resources. In that connexion, Senegal supports the establishment of a new international organization to administer matters relating to the high seas, the common heritage of mankind, the resources of which would be used mainly in the fight against underdevelopment. Hundreds of millions of dollars might thus be devoted every year to that noble cause.
112.	My delegation, aware of the importance of the Caracas Conference, unreservedly confirms its support of the position taken by the Organization of African Unity [OAU), which can be summarized as follows.
113.	First, we must recognize the right of all coastal States to establish, beyond their territorial seas, an exclusive economic zone, which should not in any case exceed 200 nautical miles. Within that zone coastal States would exercise permanent sovereignty over the biological and mineral resources therein, without jeopardizing other legitimate uses of the sea, in particular freedom of navigation and overflight, the laying of submarine cables or pipelines, and so forth.
114.	Secondly, we must recognize the right of land-locked and other geographically disadvantaged countries to participate in the exploitation of the biological resources of the economic zones on an equal footing with the coastal States.
115.	Thirdly, the biological resources must be protected against the inroads of pollution and intensive fishing. It is therefore necessary to set up adequate institutions and establish an international authority which will see to it that the principles of defense against such inroads are respected.
116.	In this field, Senegal, like OAU, advocates the establishment of a treaty governing the international zone so as to protect the ocean spaces and their living and mineral resources. The relevant machinery should have substantial and far-reaching powers. Its role should be to exploit resources and regulate the activities in the zone, and to reduce to the utmost the harmful repercussions of civilization, and the fluctuations of raw material prices.
117.	Those two great conferences, which should have left their mark on the Second United Nations Development Decade, unfortunately proved to be disappointing, partly because of their somewhat hasty preparation, but above all because of the lack of political will on the part of certain Members of our Organization, especially the industrialized countries.
118.	On the other hand, my delegation expresses its satisfaction with the holding in Bucharest of the World Population Conference, and of the forthcoming World Food Conference sponsored jointly by FAO and UNCTAD at Rome. We affirm that the long-term problem of world food can be resolved only by a strategy which combines the target of increased productivity with that of equitable distribution. The Conference must consider a world food policy as a consistent whole, and include the questions of food aid and the best arrangements for emergencies, as well as the price stabilization and the balancing of supply and demand. Such a policy cannot, however, be formulated and executed without the support and co-operation of the developed countries, which must accept their responsibilities in this area, since inter-national peace and security will always be threatened if the developing countries cannot improve their food situation.
119.	In the realm of peace, there is one sector where our Organization has made definite progress, which leads us to hope for a speedy solution of the problems concerned: decolonization and the fight against apartheid. My delegation rejoices at the overthrow of the Caetano regime; it welcomes Portugal's return to democracy and the recognition by the new Government of Portugal of the inalienable right of the African peoples to self-determination and independence. The recognition of the de jure independence of the Republic of Guinea-Bissau by Portugal and the Republic's admission to the United Nations are a source of satisfaction and reassurance to us, because those acts are directed towards the attainment of the universality of our Organization, which we all earnestly hope for. The meeting at Dakar between Mr. Aristide Pereira and Mr. Mario Soares, followed by meetings in London and Algiers, helped to hasten Portugal's recognition of the independent State of Guinea-Bissau. My Government will spare no effort to assist that brother State firmly to take its place within the family of free and independent nations.
120.	My delegation sincerely hopes that the Cape Verde islands will soon join Guinea-Bissau in achieving independence and unity, and that Mozambique, where an important step has just been taken with the establishment of a Provisional Government of the Frente de Libertasao de Mozambique (FRELIMO), Angola, Sao Tome and Principe will shortly attain freedom and international sovereignty, in the interests of their peoples.
121.	The declaration adopted at the eleventh ordinary session of the Assembly of Heads of State and Government of OAU at Mogadiscio called upon all States members of the Organization and on friendly countries not to restore diplomatic relations with Portugal until such time as it had recognized the right of its colonies to independence, started negotiations with liberation movements with a view to the transfer of power, and recognized the State of Guinea-Bissau.
122.	It must be acknowledged that Portugal was then in the initial phase of its internal revolution, a stage, we must admit, of sometimes contradictory declarations and attitudes. But today, when the independence of Guinea-Bissau is recognized de jure, when FRELIMO, after the Lusaka agreements, heads a government of transition, when the transfer of authority has been properly carried out by the two countries, and finally, today, when Portugal declares that it is only wailing for a genuine representative before it decolonizes Angola, and solemnly proclaims that it will do the same for its other colonies, no one can deny that the requirements of the OAU have been fully met,
123.	The Portugal of today deserves to be encouraged and helped. Recent events in Mozambique which have led to close co-operation between the FRELIMO and Portuguese armies, as well as the latest changes that have occurred in Portugal, illustrate this proposition clearly,
124.	Senegal for its part, being fully aware of its African responsibilities, has decided to re-establish diplomatic relations with Portugal. In so doing we are conscious of aiding both Guinea-Bissau and Mozambique, which already have important relations with Portugal as well as with other Territories that remain to be decolonized.
125.	Senegal, which has been watchful and ready immediately to revise its position if Portugal were not to comply with its commitments, believes that it would be to the honor of Africa to pay a tribute and to do justice to the new Portugal.
126.	As for Sahara under Spanish domination, the Government of Senegal, consistent with the position which we have always defended in the United Nations, considers the decolonization of that country to be an imperative necessity. But, as has been indicated by the heads of the delegations of Mauritania and Morocco, there may be a special form of decolonization. There is a legal dispute between the African States concerned and the colonial Power. It therefore seems most desirable that the General Assembly, before considering this question, should request the opinion of the International Court of Justice. In this connexion, Sahara under Spanish domination reminds us a little of Namibia. The reason is that when South Africa set itself up in Namibia there was a lawful claimant to the Territory (the League of Nations and later the United Nations) which subsequently claimed its rights before the International Court of Justice, whose opinion is known.
127.	In the present case, those who had rights before the colonial period of so-called Spanish Sahara, called on the same Court, an organ of the United Nations in which they had confidence, to state the legal position before our Assembly was seized of the problem. It seems to me to be wise and equitable to accede to this request, which I hope will enjoy the unanimous support of Africa, a continent primarily interested in decolonization. At any rate the sole concern of my delegation in this case is the rapid attainment of decolonization of the Territory by peaceful means.
128.	Our Organization has a special responsibility, that of helping the populations of Southern Rhodesia to attain their independence on the basis of equality of rights for all. Despite the efforts made by most Members of the United Nations, the minority regimes that are in power in Namibia and in Southern Rhodesia continue to base their retrograde policy on racism, segregation and discrimination.
129.	In Southern Rhodesia, the illegal minority regime of Ian Smith consolidates itself from year to year despite the sanctions taken against it, sanctions, which, we must confess, are largely ignored by certain Members of the Organization, some of which are permanent members of the Security Council. It is obvious that the illegal Ian Smith regime ostentatiously thwarts every United Nations decision regarding the establishment of equality and justice in that country, where the minority, which imposes itself by force, constantly provokes neighboring Zambia at the same time.
130.	Zambia has encountered great difficulties be-cause of the unilateral decision of the .illegal Ian Smith regime to seal off the common frontier. In this connexion my Government reiterates its full support for every positive measure taken by the world community to preserve the independence and dignity of the people of Zambia.
131.	With regard to South Africa, my Government, which would have wished that South Africa's decision not to intervene in the recent events in Mozambique marked the beginning of a radical change in its internal policy, cannot for the time being do other than continue to condemn its policy which is based essentially on total contempt for the non-white races.
132.	For us the point is not so much of including black members in a delegation than of having South Africa admit the elementary principle that a man is a man, whatever his color, religion or degree of evolution; and that a man is only a man whether he is an atomic scientist, a philosopher, an eminent Head of State, or whatever. As long as this is not recognized that country cannot find an honorable place in the international community.
133.	In the meantime, South Africa must immediately liberate Namibia because, as it had failed to discharge its obligations as mandatory Power, the General Assembly, on 27 October 1966, was compelled to decide [resolution 2145 (XXI)] that the Mandate of South Africa was ended and that henceforth the rights of the League of Nations would be exercised by the United Nations. That was confirmed, we know, by the opinion given on 21 June 1971 by the International Court of Justice.5 The Security Council, by its resolution 269 (1969), confirmed the termination of South
Africa's Mandate over Namibia and called for its withdrawal from the Territory. That order should have been scrupulously complied with.
134.	It is in the framework of this struggle to restore the rights to self-determination of the people of Namibia, which has always refused to become a feudal part of South Africa, that my Government fully associates itself with the measures adopted by the General Assembly at its twenty-eighth session inviting the Security Council to put an end to the illegal occupation of Namibia by South Africa, and calling on the United Nations Council for Namibia to participate fully in the various activities of the subsidiary organs and specialized agencies of the United Nations [resolution 3111 (XXVIII)].
135.	My delegation calls for the continuation, in the greater interest of the Namibian people, of the close co-operation between the United Nations Council for Namibia and the South West Africa People's Organization, which the General Assembly has recognized [ibid.] as the genuine representative of the Namibian people and which my country has authorized to open a permanent office at Dakar.
136.	And yet, despite the well-known obstinacy of the leaders of South Africa and of Rhodesia, my delegation ventures to hope that the emancipation movements which are liberating entire countries in southern Africa, together with the growing pressure of world reprobation, will lead them to a better understanding of history.
137.	It seems proper, at a time when resolution 1514 (XV) of 14 December 1960 on decolonization is making notable progress, giving greater credit to the principles of universality of the United Nations, that our Organization be closely associated with the settlement of all international problems.
138.	It is, indeed, necessary, to avoid frustrations and imbalances that can only serve the interests of the great Powers, to give the United Nations full responsibility and the necessary authority in problems of international peace and security to which are linked the progress of the developing nations. The small- and medium-sized Powers must no longer be kept out of the settlement of problems of world interests because peaceful coexistence among the great Powers alone is no longer sufficient to create conditions for a real peace, prior to the emergence of an era of collective economic security, which we so earnestly desire.
139.	In conclusion it only remains for me to express the deeply felt wish that this session may be that of the realization of the legitimate aspirations of all peoples to freedom and economic and social justice in newly found international peace and security.
